Title: James Madison’s List of Autographs, beginning 1828
From: 
To: 


                        
                            [1828-1831]
                        
                        List of autographs
                            [by James Madison:] Autographs sent
                            [by Dolley Payne Madison:] G. Washington
                            John Adams
                            Thomas Jefferson
                            James Monroe
                            John Quincy Adams
                            A. Hamilton
                            Robert R. Livingston
                            Albert Gallatin
                            Edw. Livingston
                            Richard Peters
                            John Page
                            Edmd. Pendleton
                            Wm. Pinkney
                            Timothy Pickering
                            Lafayette
                            Le Baron de Humboldt
                            Du pont de Nemours
                            Peter S. Du Ponceau. 18—
                            Rufus King—19—
                        
                            
                        
                    